Citation Nr: 1010169	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  09-43 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with spurs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1952 to 
January 1954.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for 
bilateral pes planus with spurs.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in January 2010; the 
hearing transcript has been associated with the claims file.  

The Board notes the RO denied a claim for service connection 
for onychomycosis of the toenails, claimed as nail fungus, in 
a May 2007 rating decision.  The Veteran submitted an 
informal claim for service connection for problems with the 
feet in May 2008.  The RO/AMC should clarify with the Veteran 
whether he intended to reopen a claim for service connection 
for onychomycosis of the toenails based on new and material 
evidence.  The matter is accordingly referred to the RO/AMC.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

The Veteran was afforded a VA examination in July 2007.  He 
was diagnosed with congenital pes planus of the bilateral 
feet and plantar fasciitis secondary to his pes planus.  The 
VA examiner noted that the Veteran's enlistment examination 
documented pes planus, but did not provide an opinion as to 
whether the Veteran's pes planus was aggravated by service.  
The Board finds, therefore, that a remand for a supplemental 
VA opinion is necessary to address the issue of aggravation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should refer the case to 
an appropriate VA orthopedic examiner 
for a supplemental opinion.  If the 
examiner indicates that he or she 
cannot respond to the Board's questions 
without examination of the Veteran, the 
Veteran should be afforded such.  The 
claims folder should be made available 
to the examiner for review prior to 
examination.  The examiner must review 
the entire claims file to include 
available service records.  In 
rendering an opinion, the examiner 
should also consider the Veteran's lay 
statements, in which he describes cold 
exposure and bilateral foot pain in 
service.  

The examiner should state whether the 
Veteran's pes planus permanently 
increased in severity during service, 
and if so, whether such worsening 
constituted either the natural 
progression of the disorder, OR whether 
such worsening constituted chronic 
aggravation due to service.

The term "aggravation" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which 
resolve with return to the baseline 
level of disability.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
